Broyles, C. J.
1. This was a claim for compensation under the workmen’s compensation act. Upon the hearing before commissioner Whitaker, the evidence, with the legal inferences arising therefrom, authorized the findings of the commissioner that the injury of the claimant was caused by an accident arising out of and in the course of his employment, and that he had given his employer timely notice of the accident.
2. The above-stated ruling disposes of the only contested issues in the case, and the judge of the superior court erred in reversing the judgment of the commissioner and in setting aside his findings as to the facts.

Judgment reversed.


Lulce, J., concurs. Bloodioorth, J., absent on account of illness.